The burden was on the objector to show the value of the *898earrings. No competent evidence of it was given; therefore, the appraisal at $350 should be retained. The cash collected could not begin to draw interest before January 1, 1914, and Violet M. Barlow is entitled on her distributive share to such interest as it would have earned in the bank at four per cent beginning on that date. To such extent as the administrator has overpaid Lillian Barlow, he should be surcharged. Decree of the Surrogate’s, Court of Westchester county amended in accordance with this memorandum, and as so amended affirmed, without costs. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred. Settle order before Mr. Justice Thomas.